@ L:2G-ev-CbRIG-Jelk Pecumenias ried C@/hW2) Page 1 of 4

 

KAUFMAN DOLOWICH VOLUCK Kaufman Dolowich & Voluck, LLP

 

ATTORNEYS AT LAW 135 Crossways Park Drive, Suite 201
Woodbury, New York 11797
Mate Conon Esa. Telephone: 516.6811100

Tel: (316) 283-8754
Email: mcohen@kdviaw.com

Facsimile: 516.681.1101)
www.kdviaw.com

June 11, 2021

VIA ECF
Hon. John G. Koeltl APPLICATION GRANTED
U.S. District Judge SO ORDERED

United States District Court

oN:
Southern District of New York We Z/ Mg D -

. : : 5 t rth %
Daniel Patrick Moynihan United States Courthouse John G. Koelil, U.S. DJ.

 

500 Pearl St. Zs
New York, New York 10007 é/, f 4
Re: Antonio Perez v. 666 LLC, Genesis Realty Group LLC, Jac Zadrima,
William Fernandez, and Wilfredo Cuascut
Case No. 20-cv-05636 (JGK)
Dear Judge Koeltl:

We represent the Defendants in the above-referenced action.

We write, jointly with Plamtiffs counsel, to respectfully request an extension of the
deadline to file the motion for approval of the settlement from June 11, 2021 until July 2, 2021.
negotiating a few of the terms of the Settlement and Release Agreement. As such, this extension
is respectfully requested to provide time for the parties to complete and finalize the settlement
paperwork. This is the second request for an extension of this deadline.

Thank you for your consideration of the foregoing.

 

 

 

 

 

 

 

 

 

 

Respectfully yours,
back eENT Kaufman Dolowich & Voluck, LLP
ELECTRONICALLY FILED A ZA ee
DOC #: ’ Ca
. 6/7 rel f By:
DATE FILED: LL ON Matthew Cohen
ce: All counsel of record via ECF

4840-1090-1960, v. 1

New York | New Jersey | Pennsylvania 1 Florida | Illinois | Califorma

 
